Citation Nr: 1127509	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  03-36 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a bilateral wrist disorder.

2.  Entitlement to an initial compensable evaluation for a postoperative right shoulder disorder with scars prior to June 18, 2003.

3.  Entitlement to an initial evaluation in excess of 10 percent for a postoperative right shoulder disorder with scars from June 18, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois in which the RO granted service connection for a bilateral wrist disorder and a right shoulder disorder and assigned each disability a noncompensable evaluation effective from June 1, 2002.

The Veteran testified during a video conference hearing before the undersigned Veterans Law Judge in April 2005.  Subsequently, the Board remanded the case for further development in October 2005.  In a February 2009 rating decision, the RO assigned a 10 percent disability rating for the Veteran's service-connected right shoulder condition effective June 18, 2003.  The Board again remanded the case for additional development in September 2009.  That development has been completed, and the case is once again before the Board for appellate review.

Recently, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to an initial evaluation in excess of 10 percent for a postoperative right shoulder disorder with scars from June 18, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran's bilateral wrist condition results in hypermobility of the wrist joints with painful motion.

2.  Prior to June 18, 2003, the Veteran's right shoulder disability was manifested by a mild lack of endurance and mild laxity; there was complete range of motion without pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for a right wrist condition have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5024, 5003 (2010).

2.  The criteria for an initial 10 percent evaluation for a left wrist condition have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5215, 5024, 5003 (2010).

3.  Prior to June 18, 2003, the criteria for an initial compensable evaluation for a postoperative right shoulder disorder with scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2002 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's May 2003 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an October 2003 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's bilateral wrist and right shoulder conditions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.


1.  Bilateral Wrists

a.  Diagnostic Codes

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 5215 for his bilateral wrist condition.  Under Diagnostic Code 5215, limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Higher schedular evaluations for the wrist are available under Diagnostic Code 5214, which provides ratings for ankylosis of the wrist.  However, as the evidence of record does not reflect findings of ankylosis, a rating under this Diagnostic Code is not warranted.

The Board also notes that the provisions of Diagnostic Code 5024 are for consideration since the condition of the wrists for which the Veteran was treated in service was tendonitis.  In this regard, Diagnostic Code 5024 pertains to tenosynovitis.  38 C.F.R. § 4.71a.  This Diagnostic Code provides that tenosynovitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

b.  Evidence

The Veteran underwent a VA examination in July 2002.  The Veteran reported having bad tendonitis in both wrists secondary to doing pushups while on active duty.  He was treated with an anti-inflammatory drug.  There was no numbness or tingling.  On examination, there was tenderness over the tendons on both the volar and dorsal areas, but no swelling was noted.  The wrists easily dorsiflexed 75 degrees and palmar flexed 75 degrees, with 90 degrees of pronation and supination.  The Veteran had full radial and ulnar deviation.  All motions were without pain or weakness to resistance.  Tinel sign and Phalen testing were negative.  Sensation was intact.  There was no indication of atrophy, lack of endurance, or lack of coordination.

VA treatment records dated June 2003 reflect complaints of very mild pain with motion of the left wrist.  Additional records dated August 2003 show the Veteran reported pain in his wrists rated as 9/10 in severity.  In February 2005, pain was 7/10 in severity.

The Veteran testified at a video conference hearing in April 2005.  With respect to his wrists, he stated that both wrists hurt equally with motion.  

In March 2008, the Veteran reported wrist pain rated as 7/10 in severity.

X-rays dated November 2009 show no acute fracture, dislocation, or bony destruction in bilateral hands.  There were no definite arthritic changes.

The Veteran underwent an additional VA examination in January 2010.  He reported continued problems with wrist and metacarpal pain.  He denied any numbness or neurological signs.  Rehabilitation exercises exacerbated the problem.  Pain was equal in both wrists, though he used his right wrist more.  On examination of the left wrist, dorsiflexion was 70 degrees, palmar flexion was 84 degrees, radial deviation was 20 degrees, and ulnar deviation was 45 degrees.  For the right wrist, dorsiflexion was 70 degrees, palmar flexion was 85 degrees, radial deviation was 20 degrees, and ulnar deviation was 44 degrees.  There was pain with motion and repetitive motion bilaterally.  However, repetitive motion did not result in additional limitation.  There was no ankylosis.  The examiner indicated that the condition resulted in decreased manual dexterity.  There were mild effects on shopping, traveling, and driving.  There were moderate effects on chores, exercise, and recreation.  Effects on sporting activities were severe.

Additional VA records dated January 2010 reflect full range of motion.  The treating physician noted that the Veteran was hypermobile in most joints, including the wrists.  Wrist strength was 5/5 bilaterally. 

Records dated March 2010 reflect no gross deficits in range of motion of the bilateral wrists.  Additional records dated April 2010 show mild crepitus of the bilateral wrist ligaments.  

In December 2010, the Veteran demonstrated full range of motion of the bilateral wrists, with no effusions, tenderness, or carpal bone instability.

Private treatment records dated September 2010 reflect a diagnosis of Ehlers-Danlos syndrome, and include findings of increased flexibility and joint laxity.

The Veteran submitted a February 2011 letter from his VA physician.  He stated that the Veteran had Ehlers-Danlos syndrome, which included excessive tissue laxity and joint wear.  This is what caused his wrist pain.

c.  Analysis

Based on the evidence of record, the Board finds that a 10 percent rating for each wrist is warranted.  

The Board notes that throughout the period on appeal, the Veteran demonstrated full range of motion in both wrists.  The evidence does not reflect either palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees, which is necessary for a compensable rating.  There is also no indication of diminished strength or sensation.  Therefore, a compensable rating based on limitation of motion is not warranted.

However, in a March 2011 statement, the Veteran noted that he was diagnosed with Ehlers-Danlos syndrome, which is characterized by hypermobility and joint laxity.  This is supported by statements from the Veteran's physicians.  The Veteran argued that it was not appropriate to rate him solely on limitation for motion when his condition is manifested by hypermobility.

The Board notes that while the Rating Schedule does not include a specific Diagnostic Code for excessive range of motion for the wrist, the factors of disability for the joints should consider more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  See 38 C.F.R. § 4.45(b).

As noted above, normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.  During his July 2002 VA examination, the Veteran demonstrated 75 degrees of dorsiflexion bilaterally.  During his January 2010 examination, the Veteran demonstrated 84 degrees of left palmar flexion and 85 degrees of right palmar flexion.  At both the beginning and end of the period on appeal, the Veteran demonstrated hypermobility of the bilateral wrists with pain on motion.

Based on these findings, the Board finds that the functional loss of each of the Veteran's wrist joints is better characterized under the provision of Diagnostic Code 5024, and therefore should be rated analogous to the 10 percent rating contemplated by Diagnostic Code 5003.  Specifically, Diagnostic Code 5003 allows for a 10 percent rating for painful motion of a joint accompanied by x-ray evidence of arthritis and a noncompensable level of limited motion.  In this case, while the Veteran does not have x-ray evidence of arthritis which is not necessary in this case, he does have a diagnosis of Ehlers-Danlos syndrome, as well as painful excess motion of the wrist joints.  Under the provisions of 38 C.F.R. § 4.45(b), and evaluation the functional loss resulting from the Veteran's condition under 38 C.F.R. § 4.40 and DeLuca, supra, a 10 percent rating for each wrist joint is warranted.

A higher 20 percent rating is not warranted, however, as the 20 percent and 10 percent ratings based on X-ray evidence of arthritis are not utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).  Further, the Veteran's wrist conditions do not result in hypermobility of greater than 5 degrees in any single axis of motion, and do not impact activities of daily living up to a level consistent with a 20 percent disability rating.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

2.  Right Shoulder with Scars

a.  Diagnostic Codes

The Veteran was assigned a noncompensable rating for his right shoulder condition with scars under Diagnostic Code 5201-5024 prior to June 18, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right handed.  Under Diagnostic Code 5201, a 20 percent rating is assigned when motion of the major arm is limited to shoulder level.  A 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5024 indicates that the disability should be rated like degenerative arthritis (Diagnostic Code 5003) based on limitation of motion of the affected parts. Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

The Board has also considered separate ratings for the Veteran's scars.  The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.  

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

b.  Evidence

The only evidence of record during the period on appeal is a July 2002 VA examination.  The Veteran reported daily pain in his right shoulder, though he had no pain at the time of the examination.  He also reported that the shoulder "pops" and he sometimes experienced sharper pains.  On examination, the Veteran had a 5 inch scar on the anterior right shoulder and a .5 inch scar on the posterior shoulder.  The scars moved freely and were nontender.  There was no specific tenderness in the shoulder.  The Veteran demonstrated 180 degrees of flexion and abduction, as well as 90 degrees of internal and external rotation.  All motions were without pain or weakness.  There was a mild lack of endurance.  X-rays showed 3 staples on the inferior glenoid socket rim.  With stress, there was a mild anterior subluxation of both shoulders.  This was characteristic of all of the Veteran's joints.  The examiner indicated that there was mild inherent laxity without dislocation.  The Veteran's condition resulted in a mild restriction of overhead reaching and lifting.

c.  Analysis

Based on the evidence of record, the Board finds that a compensable rating is not warranted for the Veteran's right shoulder disability prior to June 18, 2003.  During his VA examination, the Veteran demonstrated a mild lack of endurance and mild laxity.  However, he had full range of motion of his right shoulder without pain.  Collectively, these findings do not correspond to a disability picture contemplated by a compensable rating.  

A compensable rating under Diagnostic Code 5003 is not warranted as the evidence of record does not include degenerative arthritis established by X-ray findings.

The Board has also considered a separate rating for the scars that are included in the Veteran's service-connected condition.  In this case, the evidence of record during the period on appeal noted two scars that moved freely and were nontender.  There were no findings of painful, unstable, or deep scars that would warrant compensable ratings under the applicable criteria.  Moreover, as the Veteran had full range of motion in his right shoulder, his scars do not result in any limited motion.  Therefore, separate compensable ratings for the Veteran's scars are not warranted.

As above, the Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

C.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral wrist and right shoulder disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An initial 10 percent rating for a right wrist condition is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial 10 percent rating for a left wrist condition is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial compensable evaluation for a postoperative right shoulder disorder with scars is denied prior to June 18, 2003.


REMAND

With respect to the issue of an initial evaluation in excess of 10 percent for a postoperative right shoulder disorder with scars from June 18, 2003, the Board finds that additional development is necessary.

Pursuant to the Board's September 2009 remand, the Veteran underwent a VA examination to determine the severity of his right shoulder disorder with scars.  The examiner recorded adequate findings for rating the orthopedic symptoms of the Veteran's disability.  However, no findings were recorded with respect to any associated scars.  VA treatment records generated during the period on appeal also do not include any significant findings regarding the Veteran's scars.  Therefore, the matter must be remanded so that the Veteran may be afforded a VA examination that addresses all of the symptoms associated with his postoperative right shoulder disorder with scars.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED for the following action:

1.  The RO should afford the Veteran a VA orthopedic examination with an appropriately qualified examiner to determine the current nature and severity of the Veteran's service-connected postoperative right shoulder disability with scars. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. After reviewing all pertinent records associated with the claims file, the examiner should be asked to describe the Veteran's orthopedic symptomatology in detail, to include whether there is evidence of limitation of motion, evidence of arthritis and/or evidence of painful, unstable or tender scars.  See 38 C.F.R. §§ 4.71a and 4.118, Diagnostic Codes 5003, 5010, 5024, 5201, 5215, 7802, 7803, 7804.  In providing his or her opinion, the examiner should address the Veteran's complaints of shoulder pain set forth in his post-service medical records; and provide a rationale for any opinion provided.

2.  After completing the foregoing directives and undertaking any additional development deemed appropriate, the RO should readjudicate the Veteran's claim of entitlement to a rating in excess of 10 percent for a postoperative right shoulder disability with scars from June 18, 2003.  If the benefits sought by the Veteran are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


